Exhibit 10.3

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

AMONG

 

HORIZON OFFSHORE, INC.

 

AND

 

THE INITIAL HOLDERS LISTED ON
THE SIGNATURE PAGES HEREOF

 

 

 

 

 

 

Dated as of April 30, 2005

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SECTION 1. Definitions 1 SECTION 2. Registration of Securities by the Company 4
SECTION 3. Registration Expenses 13 SECTION 4. Conditions to Registration 14
SECTION 5. Indemnification 15 SECTION 6. Exchange Act Registration; Rule 144
Reporting 18 SECTION 7. Limitation on Registration Rights of Others 19 SECTION
8. Mergers, etc. 19 SECTION 9. Notices, etc. 19 SECTION 10. Entire Agreement 20
SECTION 11. Amendments; Waivers and Further Agreements 20 SECTION 12.
Assignment; Successors and Assigns 21 SECTION 13. Severability 21 SECTION 14.
Counterparts 21 SECTION 15. Gender; Usage 21 SECTION 16. Governing Law 22
SECTION 17. Survival 22 SECTION 18. Expenses 22 SECTION 19. Specific Performance
22

 

i

--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of April 30, 2005 and effective as of the date of the consummation of the
Exchange Transaction (as defined below) (the "Effective Date") by and among
HORIZON OFFSHORE, INC., a Delaware corporation (the "Company"), and the initial
holders listed on the signature pages hereof (collectively, the "Initial
Holders").

W I T N E S S E T H

:



RECITALS

.



A.     On March 31, 2005, the Company and the Initial Holders entered that
certain recapitalization letter agreement (the "Recap Letter Agreement")
pursuant to which the Company agreed to issue to the Holders 60 million shares
of Common Stock and one million shares of Series B Preferred Stock in exchange
for $84,972,823 aggregate principal amount of the Company's 16% and 18%
Subordinated Secured Notes due March 31, 2007 and all of the outstanding shares
of the Company's Series A Redeemable Participating Preferred Stock, par value
$1.00 per share, and other additional consideration as provided in the Recap
Letter Agreement (the "Exchange Transaction");

B.     It is a condition precedent to the consummation of the Exchange
Transaction that the Company execute and deliver this Agreement; and

C.     The Initial Holders are unwilling to consummate the Exchange Transaction
unless they receive the assurances set forth in this Agreement;

NOW, THEREFORE, in consideration of the recitals, of the Initial Holders
proceeding with the consummation of the Exchange Transaction, and the mutual
covenants hereinafter set forth, the parties, intending to be legally bound,
hereby agree as follows:

SECTION 1.   Definitions.

(a)    Defined Terms.  The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

"Agreement" means this Registration Rights Agreement as in effect on the date
hereof and as hereafter amended, supplemented, restated or otherwise modified.

"Available Securities" is defined in Section 2(b).

"Business Day" means any day which is neither a Saturday, a Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

"Common Stock" means the Common Stock, par value $1.00 per share, of the
Company.

 

1

--------------------------------------------------------------------------------

 

"Company" is defined in the preamble to this Agreement.

"Conversion Share Registration Period" is defined in Section 2(a).

"Conversion Share Shelf Registration" is defined in Section 2(a).

"Conversion Shares" means the shares of Common Stock or any other securities
which a Holder may acquire upon conversion of Series B Preferred Shares,
together with any other securities which a Holder may acquire on account of any
Conversion Shares whether upon the making or paying of any dividend or other
distribution on Conversion Shares, upon any split up of Conversion Shares, upon
a recapitalization, merger, consolidation, share exchange, reorganization or
other transaction or series of related transactions in which Conversion Shares
are changed into or exchanged for securities of another corporation, upon
exercise of any preemptive right (or the exercise or conversion of any security
which such Holder may acquire in connection with the exercise of any preemptive
right) with respect to any Conversion Shares or otherwise.

"Effective Date" is defined in the preamble to this Agreement.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Exchange Transaction" is defined in the recitals to this Agreement.

"Holders" means, collectively, the registered holders (including, initially, the
Initial Holders), from time to time, of Securities. Whenever the phrase "Holder
of Registrable Securities" or any similar phrase is used herein, it shall also
include any holders of the Series B Preferred Shares.

"Indemnified Person" is defined in Section 5(a).

"Indemnifying Person" is defined in Section 5(c).

"Initial Holders" is defined in the preamble to this Agreement.

"Initial Registration Period" is defined in Section 2(a).

"Initial Request" is defined in Section 2(a).

"Initial Requesting Holders" is defined in Section 2(a).

"Initial Shares" means the 60,000,000 shares of Common Stock issued to the
Initial Holders in the Exchange Transaction, together with any other securities
which a Holder may acquire on account of any Initial Shares whether upon the
making or paying of any dividend or other distribution on Initial Shares, upon
any split up of Initial Shares, upon a recapitalization, merger, consolidation,
share exchange, reorganization or other transaction or series of related
transactions in which Initial Shares are changed into or exchanged for
securities of another corporation, upon exercise of any preemptive right (or the
exercise or conversion of any security which such Holder may acquire in
connection with the exercise of any preemptive right) with respect to any
Initial Shares or otherwise.

 

2

--------------------------------------------------------------------------------

 

"Initial Shelf Registration" is defined in Section 2(a).

"NASD" means the National Association of Securities Dealers, Inc.

"Person" means any natural person, corporation, partnership, limited liability
company, firm, association, government, governmental agency or any other entity,
whether acting in an individual, fiduciary or other capacity.

"Prospectus" means each prospectus included as part of any Registration
Statement, as amended or supplemented, including each preliminary prospectus and
all material incorporated by reference in such prospectus.

"Recap Letter Agreement" is defined in the Recitals.

"Registrable Securities" means the Shares, but excluding (i) Shares that have
been disposed of under a Registration Statement or any other effective
registration statement, including in a transaction contemplated by Section 8,
and (ii) Shares sold pursuant to Rule 144 under the Securities Act. A Person is
deemed to be a holder of Registrable Securities whenever such Person owns
Registrable Securities or has the right to acquire such Registrable Securities
whether or not such acquisition has actually been effected and disregarding any
legal or contractual restrictions upon the exercise of such right.

"Registration Expenses" is defined in Section 3(c).

"Registration Period" means the Conversion Share Registration Period or the
Initial Registration Period.

"Registration Request" is defined in Section 2(b).

"Registration Statement" means any registration statement of the Company which
covers Registrable Securities pursuant to Section 2 of this Agreement, including
the Prospectus, amendments (including post-effective amendments) and supplements
to such registration statement and Prospectus and all exhibits and all material
incorporated by reference in such registration statement.

"Required Holders" means the Holders of Registrable Securities representing (or
Series B Preferred Shares which when fully converted would represent) at least
two-thirds of the voting power of all Shares (assuming all Series B Preferred
Shares had been fully converted into Conversion Shares).

"SEC" means the United States Securities and Exchange Commission.

"Secondary Request" is defined in Section 2(a).

 

3

--------------------------------------------------------------------------------

 

"Securities" means, collectively, the Series B Preferred Shares and the
Registrable Securities.

"Securities Act" means the Securities Act of 1933, as amended from time to time.

"Series B Preferred Shares" means the 1,000,000 shares of Series B Preferred
Stock issued to the Initial Holders in the Exchange Transaction, together with
any other securities which a Holder may acquire on account of any Series B
Preferred Shares whether upon the making or paying of any dividend or other
distribution on Series B Preferred Shares, upon any split up of Series B
Preferred Shares, upon a recapitalization, merger, consolidation, share
exchange, reorganization or other transaction or series of related transactions
in which Series B Preferred Shares are changed into or exchanged for securities
of another corporation, upon exercise of any preemptive right (or the exercise
or conversion of any security which such Holder may acquire in connection with
the exercise of any preemptive right) with respect to any Series B Preferred
Shares or otherwise.

"Series B Preferred Stock

" means the Series B Mandatorily Convertible Redeemable Preferred Stock, par
value $1.00 per share, of the Company.



"Shares" means the Initial Shares and the Conversion Shares.

"Shelf Registration" is defined in Section 2(a).

"Specified Registrable Securities" is defined in Section 2(a).

"Stock" means any capital stock of the Company.

"Subsequent Registration Period" is defined in Section 2(c)(iv).

"Subsequent Shelf Registration" is defined in Section 2(c)(iv).

(b)    Cross-References; Headings.  Unless otherwise specified, references in
this Agreement to any Article or Section are references to such Article or
Section of this Agreement, and unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Section, Article or definition. The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The term "or" shall have the inclusive meaning
of the term "and/or."

SECTION 2.   Registration of Securities by the Company.

(a)    Shelf Registration. As expeditiously as practicable after the Effective
Date, but in no event later than 60 days thereafter, the Company will file a
"shelf" registration statement on Form S-1, S-2 or S-3 (or on any other form for
general registration of securities) unless the use of a different form has been
agreed upon in writing by the Company and the Required Holders for an offering
to be made on a continuous basis pursuant to Rule 415 under the Securities Act
(or any similar rule that may be adopted by the SEC) covering the Registrable
Securities that are Initial Shares (the "Initial Shelf Registration").

 

4

--------------------------------------------------------------------------------

 

The Company shall use its best efforts to have the Initial Shelf Registration
declared effective no later than 120 days after the Initial Shelf Registration
is filed with the SEC and to keep the Initial Shelf Registration continuously
effective until such date that all Initial Shares have been sold pursuant to the
Initial Shelf Registration (such period hereinafter referred to as the "Initial
Registration Period").

As expeditiously as practicable after the conversion of the Series B Preferred
Stock into the Conversion Shares, but in no event later than 15 days thereafter,
the Company will file a "shelf" registration statement on Form S-1, S-2 or S-3
(or on any other form for the general registration of securities) unless the use
of a different form has been agreed upon in writing by the Company and the
Required Holders for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act (or any similar rule that may be adopted by
the SEC) covering all Registrable Securities that are Conversion Shares (a
"Conversion Share Shelf Registration" and the Conversion Share Shelf
Registration and the Initial Shelf Registration are hereinafter referred to as a
"Shelf Registration"). The Company shall use its best efforts to have the
Conversion Share Shelf Registration declared effective no later than 120 days
after such Conversion Share Shelf Registration is filed with the SEC and to keep
it continuously effective until such date that all Conversion Shares have been
sold pursuant to the Conversion Share Shelf Registration (such period
hereinafter referred to as a "Conversion Share Registration Period"). The
Company shall not include or permit any other party to include any securities
other than Registrable Securities in any Shelf Registration without the written
consent of the Required Holders.

If any Registrable Securities are to be sold in a firm commitment underwritten
offering and if the managing underwriter or underwriters shall advise the
Company and the holders of such Registrable Securities in writing that in their
opinion the amount of Registrable Securities requested to be included in such
registration exceeds the amount of securities which can be included in such
offering without materially adversely affecting the success of such offering,
there shall be included in such firm commitment underwritten offering the amount
of Registrable Securities which in the opinion of such underwriter or
underwriters can be sold, and such Registrable Securities shall be allocated pro
rata among the holders of such Registrable Securities on the basis of the amount
of Registrable Securities requested to be included in such registration
statement by such holders and the amount of Registrable Securities which in the
opinion of such underwriter or underwriters can be sold. If any Registrable
Securities covered by a Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be selected by the Company and shall be
reasonably acceptable to holders of a majority of such Registrable Securities
included in such offering.

The Company agrees to supplement or make amendments to each Shelf Registration,
if required by the registration form utilized by the Company for such Shelf
Registration or by the instructions applicable to such registration form or by
the Securities Act or the rules and regulations thereunder or if reasonably
requested by the holders of (or any underwriter for) a majority in aggregate
amount of Registrable Securities to which such Shelf Registration relates, and
the Company agrees to furnish to such holders copies of any such supplement or
amendment prior to its being used or filed with the SEC.

 

5

--------------------------------------------------------------------------------

 

If the Company has filed a "shelf" Registration Statement on Form S-1 or S-2 (or
on any other form for the general registration of securities) pursuant to this
Section 2(a) because Form S-3 was not available for use by the Company at the
time of such filing, the Company shall undertake to cause the Registration
Statement for the Shelf Registration to be on Form S-3 as soon as such form is
available for use by the Company to register the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (including by filing a post-effective amendment on Form S-3 to
the then existing Shelf Registration), and, to the extent the Company seeks to
cause the Registration Statement for the Shelf Registration to be on Form S-3 by
filing a new Shelf Registration, the Company shall maintain the effectiveness of
the Shelf Registration then in effect until such time as such Shelf Registration
on Form S-3 has been declared effective by the SEC.

(b)    Piggyback Registration.  If at any time or from time to time the Company
shall propose to file on its behalf or on behalf of any of its security holders
a registration statement under the Securities Act on Form S-1, S-2 or S-3 (or on
any other form for the general registration of securities) with respect to any
shares of Common Stock (other than pursuant to Section 2(a)), the Company shall
in each case:

(i)    promptly give written notice to each Holder at least thirty (30) days
before the anticipated filing date, indicating the proposed offering price and
describing the plan of distribution;

(ii)    include in such registration (and any related qualification under blue
sky or other state securities laws or other compliance) and, at the request of
any Holder, in any underwriting involved therein, all the Registrable Securities
specified by any Holder or Holders of Registrable Securities (the "Specified
Registrable Securities") in a written request (the "Registration Request")
delivered to the Company within twenty (20) days after receipt of such written
notice from the Company; and

(iii)    if such offering is proposed to be underwritten, use its best efforts
to cause the managing underwriter(s) of such proposed underwritten offering to
permit the Specified Registrable Securities to be included in the Registration
Statement for such offering on the same terms and conditions as any similar
securities of the Company included therein.

Notwithstanding the foregoing, if the managing underwriter(s) of such an
underwritten offering advise(s) the Holders of Specified Registrable Securities
in writing that marketing considerations require a limitation on the securities,
other than the securities the Company intends to sell, to be included in any
Registration Statement filed under this Section 2(b) to a certain number of
shares (the "Available Securities"), then the Company shall in such case be
obligated to such Holders only with respect to such number of Available
Securities. The limitation on the number of Specified Registrable Securities
will be imposed pro rata (based upon the ratio of the number of shares of
Specified Registrable Securities which the managing underwriter(s) propose(s) to
include at the anticipated offering price to the number of Specified Registrable
Securities requested to be included in such registration by each Holder) among
all Holders of Specified Registrable Securities.

 

6

--------------------------------------------------------------------------------

 

Each Registration Request shall set forth the number or amount of Specified
Registrable Securities. Except as provided by Section 2(a), notwithstanding any
other provision of this Agreement to the contrary, neither the delivery of any
notice by the Company pursuant to this Section 2(b)(i) nor of any Registration
Request by any Holder pursuant to this Section 2(b)(ii) shall in any way
obligate the Company to file a Registration Statement and, notwithstanding such
filing, the Company may, at any time prior to the effective date thereof, in its
sole discretion, determine not to offer the securities to which the Registration
Statement relates without liability to any of the Holders. No registration of
Registrable Securities effected under this Section 2(b) shall relieve the
Company of its obligation to effect the registration of Registrable Securities
pursuant to Section 2(a).

(c)    Registration Procedures.  If and when the Company shall be required by
the provisions of this Section 2 to effect the registration of Registrable
Securities under the Securities Act, the Company will use its best efforts to
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof and in
accordance with Section 2(a) or 2(b), as applicable, and pursuant thereto the
Company will, as expeditiously as possible:

(i)    before filing with the SEC a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to the Holders of the Registrable
Securities covered by such Registration Statement and the underwriter(s), if
any, copies of all such documents proposed to be filed, which documents will be
made available, on a timely basis, for review by such Holders and underwriters;

(ii)    prepare and, as expeditiously as possible but in any event within the
applicable periods specified in Section 2(a), file with the SEC a Registration
Statement and Prospectus covering such Registrable Securities; prepare and file
such amendments and post-effective amendments to any Registration Statement, and
such supplements to the Prospectus, as may be reasonably requested by any Holder
of Registrable Securities or the managing underwriter(s), if any, or as may be
required by the Securities Act, the Exchange Act or by the rules, regulations or
instructions applicable to the registration form utilized by the Company or as
may otherwise be necessary to cause such Registration Statement to become
effective or to keep such Registration Statement effective until such time as
all of the Registrable Securities covered by such Registration Statement have
been disposed of in accordance with the intended method or methods of
disposition set forth in such Registration Statement or Prospectus; and cause
the Prospectus as so supplemented to be filed pursuant to Rule 424 (or any
successor rule) under the Securities Act; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of disposition by the Holders thereof set forth in
such Registration Statement or Prospectus;

(iii)    promptly notify the selling Holders of Registrable Securities and the
managing underwriter(s), if any, and if requested by any such Person, confirm
such advice in writing:

 

7

--------------------------------------------------------------------------------

 

(a)    of the filing of the Prospectus or any supplement to the Prospectus and
of the effectiveness of any Registration Statement and/or any post-effective
amendment,

(b)    of any request by the SEC for amendments or supplements to such
Registration Statement or the Prospectus or for additional information,

(c)    of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for that
purpose,

(d)    of the Company's becoming aware at any time that the representations and
warranties of the Company contemplated by Section 2(c)(xiv)(a) have ceased to be
true and correct,

(e)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threat of any proceeding for such purpose, and

(f)    of the existence of any fact which, to the knowledge of the Company,
results in the Registration Statement, the Prospectus or any document
incorporated therein by reference containing an untrue statement of material
fact or omitting to state a material fact required to be stated therein or
necessary to make the statements therein not misleading,

(iv)    make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, and if such
withdrawal is not obtained within 30 days of the suspension of the effectiveness
of such Registration Statement, the Company shall (A) as expeditiously as
practicable cause to be filed an additional "shelf" registration statement
pursuant to Rule 415 under the Securities Act (and/or any similar rule that may
be adopted by the SEC) with respect to the Registrable Securities registered
under such Registration Statement (the "Subsequent Shelf Registration"), and (B)
use its best efforts to have the Subsequent Shelf Registration declared
effective as soon as practicable after such filing and to keep the Subsequent
Shelf Registration continuously effective until such date that all Registrable
Securities registered thereunder have been sold pursuant to the Subsequent Shelf
Registration (as used herein the term "Registration Statement" and "Shelf
Registration" includes any Subsequent Shelf Registrations);

(v)    make every reasonable effort to obtain any qualification referred to in
Section 2(c)(iii)(e) at the earliest possible moment;



(vi)    if reasonably requested by the managing underwriter(s) or the Required
Holders of the Registrable Securities being sold in connection with an
underwritten offering, immediately incorporate in a supplement to the Prospectus
or post-effective amendment to the Registration Statement such information as
the managing underwriter(s) or the Required Holders of the Registrable
Securities being sold reasonably request to have included therein relating to
the plan of distribution with respect to such Registrable Securities, including,
without limitation, information with respect to the amount of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and any other terms of the underwritten offering
of the Registrable Securities to be sold in such offering; and make all required
filings of such supplement to the Prospectus or post effective amendment to the
Registration Statement as soon as notified of the matters to be incorporated in
such supplement to the Prospectus or post-effective amendment to the
Registration Statement;

 

8

--------------------------------------------------------------------------------

 

(vii)    at the request of any selling Holder of Registrable Securities, furnish
to such selling Holder of Registrable Securities and the managing
underwriter(s), if any, without charge, at least one signed copy of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits thereto (including those incorporated by reference);

(viii)    deliver to each selling Holder of Registrable Securities and the
managing underwriter(s), if any, without charge, as many copies of the
Registration Statement, each Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto (in each case including all exhibits),
as such Persons may reasonably request, together with all documents incorporated
by reference in such Registration Statement or Prospectus, and such other
documents as such selling Holder may reasonably request in order to facilitate
the disposition of its Registrable Securities covered by such Registration
Statement; the Company consents to the use of each Prospectus and any supplement
thereto by each of the selling Holders of Registrable Securities and the
managing underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by each Prospectus or any amendment or supplement
thereto;

(ix)    prior to any public offering of Registrable Securities, register or
qualify or reasonably cooperate with the selling Holders of Registrable
Securities, the managing underwriter(s), if any, and their respective counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
as any selling Holder or managing underwriter(s) reasonably request(s), to keep
such registration or qualification in effect for so long as such registration
remains in effect, and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement, except that the Company shall
not be required to register or qualify such Registrable Securities under such
other securities or blue sky laws if it is required to (A) qualify generally to
do business as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this paragraph
(viii), (B) subject itself to taxation in any such jurisdiction or (C) consent
to general service of process in any such jurisdiction;

 

9

--------------------------------------------------------------------------------

 

(x)    cooperate with the selling Holders of Registrable Securities and the
managing underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any legends restricting the transfer thereof; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two Business Days prior to any
sale of Registrable Securities to the underwriters;

(xi)    use its best efforts to cause the Registrable Securities covered by the
applicable Registration Statement to be registered with or approved by such
United States, state and local governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriters, if any,
to consummate the disposition of such Registrable Securities;

(xii)    if any fact contemplated by Section 2(c)(iii)(b) or Section
2(c)(iii)(f) above shall exist, promptly notify each Holder on whose behalf
Registrable Securities have been registered and promptly prepare and furnish to
such Holders a supplement or post-effective amendment to the Registration
Statement or the related Prospectus or any document incorporated therein by
reference and promptly file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, neither the
Registration Statement nor the Prospectus will contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; provided; however,
that if the Company shall furnish to the Requesting Holders a certificate signed
by the Company's Chairman of the Board stating that in his good faith judgment
such actions would be detrimental or otherwise disadvantageous to the Company or
its stockholders, the Company may delay such actions for as short a period as
reasonably necessary to remove such detrimental condition, not to exceed 30 days
in any instance.

(xiii)    cause all Registrable Securities covered by the Registration Statement
to be (A) listed on each securities exchange on which securities of the same
class are then listed or (B) admitted for trading in any inter-dealer quotation
system on which securities of the same class are then traded;

(xiv)    not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities covered by the
Registration Statement and provide the applicable transfer agent with printed
certificates for such Registrable Securities which are in a form eligible for
deposit with The Depository Trust Company;

(xv)    enter into customary agreements (including underwriting agreements) and
take all other reasonable actions in order to expedite or facilitate the
disposition of such Registrable Securities; and in such connection, except as
otherwise provided:

(a)    in an underwritten offering, make such representations and warranties to
the Holders selling such Registrable Securities and the underwriters, in form,
substance and scope as are customarily made by issuers to selling
securityholders and underwriters in similar underwritten offerings;

 

10

--------------------------------------------------------------------------------

 

(b)    obtain opinions of counsel to the Company and updates thereof addressed
to each selling Holder and the underwriters, if any, covering the matters
customarily covered in opinions requested in similar underwritten offerings and
such other matters as may be reasonably requested by such Holders and
underwriters, which counsel and opinions shall be reasonably satisfactory (in
form, scope and substance) to the managing underwriters, if any, and the
Required Holders of the Registrable Securities being sold;

(c)    in connection with any underwritten offering, obtain so called "cold
comfort" letters and updates thereof from the Company's independent certified
public accountants addressed to the selling Holders of Registrable Securities
and the underwriters, such letters to be in customary form and covering matters
of the type customarily covered in "cold comfort" letters to underwriters in
connection with similar underwritten offerings;

(d)    if an underwriting agreement is entered into, cause the same to include
indemnification and contribution provisions and procedures substantially similar
to those set forth in Section 5, subject to revisions the underwriters shall
reasonably request, with respect to all parties to be indemnified pursuant to
said Section 5; and

(e)    deliver such documents and certificates as may reasonably be requested by
the Required Holders of the Registrable Securities being sold, or the managing
underwriter(s), if any, to evidence compliance with this paragraph (xiv) and
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company;

the foregoing to be done upon each closing under any underwriting or similar
agreement as and to the extent required thereunder and from time to time as may
reasonably be requested by any selling Holder of Registrable Securities in
connection with the disposition of Registrable Securities pursuant to such
Registration Statement, all in a manner consistent with customary industry
practice;

(xvi)    upon execution and delivery of such confidentiality agreements as the
Company may reasonably request, make available to the Holders of the Registrable
Securities being sold, any underwriter participating in any disposition pursuant
to such Registration Statement, and any attorney or accountant retained by such
Holders or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney or accountant in connection with the
registration, at such time or times as the Person requesting such information
shall reasonably determine;

 

11

--------------------------------------------------------------------------------

 

(xvii)    otherwise use its best efforts to comply with the Securities Act, the
Exchange Act, all applicable rules and regulations of the SEC and all applicable
state blue sky and other securities laws, rules and regulations, and make
generally available to its security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act, as soon as practicable, but
in no event later than thirty (30) days after the end of the 12 calendar month
period commencing after the effective date of the Registration Statement;

(xviii)    cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter;
and

(xix)    prior to the filing of any document which is being prepared for
incorporation by reference into the Registration Statement or the Prospectus
(other than a Registration Statement or Prospectus relating to a "shelf"
offering) , upon receipt of such confidentiality agreements as the Company may
reasonably request, provide copies of such document to counsel to the selling
Holders of Registrable Securities, and to the managing underwriter(s), if any,
and make the Company's representatives available for discussion of such
document.

(d)    Restrictions on Public Sale by Holder of Registrable Securities. If any
of the Registrable Securities registered pursuant to a Shelf Registration are to
be sold in a firm commitment underwritten offering, each holder of Registrable
Securities whose Registrable Securities are covered by the Shelf Registration
filed pursuant to Section 2(a) and who has been given the opportunity (subject
to the fifth paragraph of Section 2(a)) to participate in such offering at least
10 Business Days in advance of the commencement of such offering agrees, if
requested by the managing underwriter or underwriters in such underwritten
offering, not to effect any public sale or distribution of any of the Company's
securities, including a sale pursuant to Rule 144 under the Securities Act
(except as part of such offering) during the 10-day period prior to, and during
the 60-day period beginning on, the closing date of such offering made pursuant
to such Shelf Registration, to the extent timely notified in writing by the
Company or the managing underwriter or underwriters. In addition, if any
registration of Common Stock to be sold on the behalf of the Company shall be in
connection with an underwritten public offering and is subject to Section 2(b)
(and the Company has complied with Section 2(b) in respect thereof) and such
registration is approved by the Required Holders, any Holder of Registrable
Securities representing more than 5% of the outstanding Common Stock shall (i)
not effect any public sale or distribution of any of the Company's securities,
including a sale pursuant to Rule 144 under the Securities Act (except as part
of such offering) during the 10-day period prior to, and during the 90-day
period beginning on, the closing date of the sale of the Common Stock pursuant
to an effective registration statement, to the extent timely notified in writing
by the Company or the managing underwriter or underwriters of such underwritten
public offering, and (ii) execute a "lock-up" letter with any of such
underwriters agreeing to not effect any such public sale or distribution.

(e)    Restrictions on Registration by the Company and Others. If any of the
Registrable Securities registered pursuant to a Shelf Registration are to be
sold in a firm commitment underwritten offering, during the 10-day period prior
to, and during the 90-day period beginning on, the closing date of such
offering, the Company will not effect any other registration of its Common Stock
(or any securities convertible into or exchangeable or exercisable for its
Common Stock), whether for its own account or that of any other security holder.

 

12

--------------------------------------------------------------------------------

 

SECTION 3.   Registration Expenses.

(a)    All expenses incident to the Company's performance of or compliance with
its obligations under this Agreement (excluding underwriting discounts, selling
commissions and brokerage fees, which will be paid by the selling Holders) will
be paid by the Company, regardless of whether Registrable Securities are sold
pursuant to any Registration Statement, including, without limitation:

(i)    all registration, filing and listing fees;

(ii)    fees and expenses of compliance with securities or blue sky laws
(including, without limitation, the fees and disbursements of counsel for the
underwriters, if any, or selling Holders in connection with blue sky and state
securities qualifications of Registrable Securities and determination of their
eligibility for investment under the laws of such jurisdictions as the managing
underwriter(s), if any, or the Required Holders of the Registrable Securities
covered by such Registration Statement may reasonably designate);

(iii)    printing (including, without limitation, expenses of printing or
engraving certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses), word
processing, duplicating, messenger, telephone and delivery expenses;

(iv)    fees and disbursements of counsel for the Company and, subject to
Section 3(b), counsel for the selling Holders of the Registrable Securities;

(v)    fees and disbursements of all independent certified public accountants of
the Company or any other Persons for which financial statements are required or
otherwise included in such Registration Statement (including, without
limitation, the expenses of any special audit and, in connection with any
underwritten offering, "cold comfort" letters required by or incident to such
performance);

(vi)    fees and expenses of other Persons (including special experts) retained
by the Company; and

(vii)    fees and expenses associated with any NASD filing required to be made
in connection with any Registration Statement.

The Company will, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on each securities exchange on which securities of the same class are
then listed or the admission for trading of the securities to be registered in
each inter-dealer quotation system on which securities of the same class are
then traded, and rating agency fees.

 

13

--------------------------------------------------------------------------------

 

(b)    In connection with each Registration Statement required hereunder, the
Company will reimburse the Holders of Registrable Securities being registered
pursuant to such Registration Statement for the reasonable fees and
disbursements of not more than one counsel at any one time (or more than one
counsel if a conflict exists among such Holders in the exercise of the
reasonable judgment of counsel for such Holders and the Company) chosen by the
Required Holders of the Registrable Securities being sold; the expense of any
additional counsel for the Holders shall be paid by the Holders.

(c)    The term "Registration Expenses" shall mean the expenses payable by the
Company pursuant to the provisions of this Section 3.

SECTION 4.   Conditions to Registration.

Each Holder's right to have Registrable Securities included in any Registration
Statement filed by the Company in accordance with the provisions of Section 2
shall be subject to the following conditions:

(a)    The Holders on whose behalf such Registrable Securities are to be
included shall be required to furnish the Company in a timely manner with all
information and undertakings required by the applicable rules and regulations of
the SEC or applicable state blue sky and other securities laws, rules or
regulations concerning the proposed method or methods of disposition of such
securities, the identity of and compensation to be paid to any proposed
underwriters to be employed in connection therewith, and such other information
or undertakings as may be reasonably required by the Company properly to prepare
and file such Registration Statement in accordance with applicable provisions of
the Securities Act and to register and qualify such Registrable Securities for
offer and sale under all applicable state blue sky and other securities laws,
rules or regulations;

(b)    If any such Holder desires to sell and distribute Registrable Securities
over a period of time, or from time to time, at then prevailing market prices,
then any such Holder shall execute and deliver to the Company such written
undertakings as the Company and its counsel may reasonably require in order to
assure full compliance with relevant provisions of the Securities Act and the
Exchange Act and all applicable state blue sky and other securities laws, rules
or regulations;

(c)    In the case of any registration requested pursuant to the provisions of
Section 2(b), the offering price for any Registrable Securities to be so
registered shall be no less than for any securities of the same class then to be
registered for sale for the account of the Company or other security holders,
unless such Registrable Securities are to be offered from time to time based on
the prevailing market price; and

(d)    In the case of any underwritten offering on behalf of the Holders of
Registrable Securities, such Holders will enter into such agreements (including
underwriting agreements and lock-up agreements) as the managing underwriters
shall reasonably request and as are customary in similar circumstances,
provided, however, that no such agreements shall require any Holder to make any
representations or warranties to, or agreements with, the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, the ownership of such Holder's Registrable Securities and such Holder's
intended method of distribution.

 

14

--------------------------------------------------------------------------------

 

SECTION 5.   Indemnification.

(a)    Indemnification by the Company. In the event of the registration of any
Registrable Securities under the Securities Act pursuant to the provisions
hereof, the Company will indemnify and hold harmless each seller of such
Registrable Securities, its partners, directors, officers, employees and agents,
each underwriter, broker and dealer, if any, who participates in the offering or
sale of such securities, and each other Person, if any, who controls such seller
or any such underwriter, broker or dealer within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act (each such Person
being hereinafter sometimes referred to as an "Indemnified Person," provided,
however, that for purposes of clauses (b), (c) and (d) of this Section 5,
"Indemnified Person" shall also include the Company, its partners, directors,
officers, employees and agents, and each other Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act) from and against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained or incorporated by reference in any
Registration Statement or Prospectus or any amendment or supplement thereto or
any document incorporated by reference therein, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each such Indemnified Person for any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability, expense or action (i)
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made or incorporated by reference in the
Registration Statement or Prospectus or any amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person specifically stating it is for use in
preparation thereof or (ii) arises out of the use of any Prospectus by an
Indemnified Party after the Company has provided such Indemnified Party with the
notice and supplement referred to in Section 2(c)(xi) if such Prospectus is the
subject of such notice. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Person
and shall survive the transfer of such Registrable Securities by such seller.

(b)    Indemnification by Holders of Registrable Securities. In the event of the
registration of any Registrable Securities under the Securities Act pursuant to
the provisions hereof, each Holder on whose behalf such Registrable Securities
shall have been registered will indemnify and hold harmless each and every
Indemnified Person against any losses, claims, damages, liabilities or expenses,
joint or several, to which such Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained or incorporated by reference in any Registration Statement or
Prospectus or any amendment or supplement thereto or any document incorporated
by reference therein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which untrue statement
or alleged untrue statement or omission or alleged omission has been made or
incorporated therein in reliance upon and in conformity with written information
furnished to the Company by such Holder specifically stating that it is for use
in preparation thereof, and will reimburse each such Indemnified Person for any
legal or other expenses reasonably incurred by such Indemnified Person in
connection with investigating or defending any such loss, claim, damage,
liability, expense or action; provided, however, that the liability of each
Holder hereunder shall be limited to the proceeds received by such Holder from
the sale of Registrable Securities covered by such Registration Statement.

 

15

--------------------------------------------------------------------------------

 

(c)    Procedure. Promptly after receipt by an Indemnified Person of notice of
the commencement of any action (including any governmental investigation or
inquiry), such Indemnified Person will, if such Indemnified Person intends to
make a claim in respect thereof against the party agreeing to indemnify such
Indemnified Person pursuant to paragraph (a) or (b) hereof (each such Person
being hereinafter referred to as an "Indemnifying Person"), give written notice
to such Indemnifying Person of the commencement thereof, but the omission so to
notify the Indemnifying Person shall not relieve the Indemnifying Person from
any of its obligations pursuant to the provisions of this Section 5 except to
the extent that the Indemnifying Person is actually prejudiced by such failure
to give notice. In case any such action is brought against any Indemnified
Person and it notifies an Indemnifying Person of the commencement thereof, the
Indemnifying Person shall be entitled to participate in, and to the extent that
it may wish, jointly with any other Indemnifying Person similarly notified, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Person, and after notice from the Indemnifying Person to such
Indemnified Person, the Indemnifying Person shall not, except as hereinafter
provided, be responsible for any legal or other expenses subsequently incurred
by such Indemnified Person in connection with the defense thereof. No
Indemnifying Person will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Person of a release from all
liability in respect of such claim or litigation.

Such Indemnified Person shall have the right to employ separate counsel in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be the expense of such Indemnified Person unless (i) the
Indemnifying Person has agreed to pay such fees and expenses or (ii) the
Indemnifying Person shall have failed to assume the defense of such action or
proceeding or has failed to employ counsel reasonably satisfactory to such
Indemnified Person in any such action or proceeding or (iii) the named parties
to any such action or proceeding (including any impleaded parties) include both
such Indemnified Person and the Indemnifying Person and such Indemnified Person
shall have been advised by counsel that representation of both parties by the
same counsel would be inappropriate due to actual or potential material
differing interests between them (in which case, if such Indemnified Person
notifies the Indemnifying Person in writing that it elects to employ separate
counsel at the expense of the Indemnifying Person, the Indemnifying Person shall
not have the right to assume the defense of such action or proceeding on behalf
of such Indemnified Person). The Indemnifying Person shall not be liable for any
settlement of any such action or proceeding effected without its written
consent, which consent shall not unreasonably be withheld, delayed or
conditioned, but if settled with its written consent, or if there is a final
judgment for the plaintiff in any such action or proceeding, the Indemnifying
Person agrees to indemnify and hold harmless such Indemnified Persons from and
against any loss or liability by reason of such settlement or judgment.

 

16

--------------------------------------------------------------------------------

 

(d)    Contribution. To the extent that the indemnification provided for in this
Section 5 is unavailable to a party that would have been an Indemnified Person
under this Section 5 in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof) referred to herein, then each party
that would have been an Indemnifying Person thereunder shall, in lieu of
indemnifying such Indemnified Person, contribute to the amount paid or payable
by such Indemnified Person as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Person on the one
hand and the Indemnified Person on the other in connection with the statement or
omission which resulted in such losses, claims, damages, liabilities or expenses
(or actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission of a material fact relates to information
supplied by the Indemnifying Person or the Indemnified Person and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 5(c), any legal or other fees or expenses reasonably incurred by such
party in connection with the investigation or defense of any action or claim.
The Company and each Holder of Registrable Securities agrees that it would not
be just and equitable if contribution pursuant to this Section 5 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 5.
Notwithstanding the provisions of this Section 5(d), no Holder of Registrable
Securities shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities sold by it exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

Indemnification or, if appropriate, contribution, similar to that specified in
the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of such securities
under any federal or state law or regulation or governmental authority other
than the Securities Act.

In the event of any underwritten offering of Registrable Securities under the
Securities Act pursuant to the provisions of Section 2, the Company and each
Holder on whose behalf such Registrable Securities shall have been registered
agree to enter into an underwriting agreement, in customary form, with the
underwriters, which underwriting agreement may contain additional provisions
with respect to indemnification and contribution in lieu thereof.

 

17

--------------------------------------------------------------------------------

 

SECTION 6.   Exchange Act Registration; Rule 144 Reporting.

The Company covenants and agrees that until such time as the Holders no longer
hold any Registrable Securities it will:

(a)    if required by law, maintain an effective registration statement
(containing such information and documents as the SEC shall specify) with
respect to the Common Stock of the Company under Section 12(g) of the Exchange
Act;

(b)    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, even if the Company
subsequently ceases to be subject to the reporting requirements of the Exchange
Act;

(c)    file with the SEC in a timely manner all reports and documents required
of the Company under the Securities Act and the Exchange Act;

(d)    furnish to any Holder promptly upon request (i) a written statement by
the Company as to its compliance with the reporting requirements of Rule 144
(and any similar or successor rules) and of the Securities Act and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and (iii) such other reports and documents of the Company and other information
in the possession of or reasonably obtainable by the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any such securities without registration; and

(e)    take such further action as any Holder of Registrable Securities may from
time to time reasonably request to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC.

The Company represents and warrants that such registration statement or any
information, document or report filed with the SEC in connection therewith or
any information so made public shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements contained therein not misleading. The
Company agrees to indemnify and hold harmless (or to the extent the same is not
enforceable, make contribution to) the Holders, their partners, officers,
directors, employees and agents, each broker, dealer or underwriter (within the
meaning of the Securities Act) acting for any Holder in connection with any
offering or sale by such Holder of Registrable Securities or any Person
controlling (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) such Holder and any such broker, dealer or
underwriter from and against any and all losses, claims, damages, liabilities or
expenses (or actions in respect thereof) arising out of or resulting from any
breach of the foregoing representation or warranty, all on terms and conditions
comparable to those set forth in Section 5.

 

18

--------------------------------------------------------------------------------

 

SECTION 7.   Limitation on Registration Rights of Others.

The Company represents and warrants that it has not granted to any Person the
right to request or require the Company to register any securities issued by the
Company. The Company covenants and agrees that after the date hereof, so long as
any Holder holds any Securities, the Company will not, directly or indirectly,
grant to any Person or agree to or otherwise become obligated in respect of (a)
any registration rights of securities of the Company upon the demand of any
Person (including any shelf registration) without the prior written consent of
the Required Holders; or (b) rights of registration in the nature or
substantially in the nature of those set forth in Section 2 unless such rights
are expressly subject and subordinated to the rights of registration of the
Holders pursuant to Section 2 hereof on terms reasonably satisfactory to the
Required Holders.

SECTION 8.   Mergers, etc.

In addition to any other restrictions on mergers, consolidations and
reorganizations contained in the certificate of incorporation, bylaws or
agreements of the Company, the Company covenants and agrees that it shall not,
directly or indirectly, enter into any merger, consolidation or reorganization
in which the Company shall not be the surviving corporation and in which the
Holders shall not have had the right to receive cash for all their Registrable
Securities, unless the surviving corporation shall, prior to such merger,
consolidation or reorganization, agree in a writing satisfactory in form, scope
and substance to the Required Holders to assume the obligations of the Company
under this Agreement, and for such purpose references hereunder to "Registrable
Securities" shall be deemed to include the securities which such Holders would
be entitled to receive in exchange for Registrable Securities pursuant to any
such merger, consolidation or reorganization.

If, and as often as, there are any changes in the Securities by way of stock
split, stock dividend, combination or classification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustments shall be made in the provisions hereof as may be
required, so that the rights and privileges granted hereby shall continue with
respect to the Securities as so changed.

SECTION 9.   Notices, etc.

All notices, consents, approvals, agreements and other communications provided
hereunder shall be in writing or by telex or telecopy and shall be sufficiently
given to the Initial Holders, the Holders or the Company if addressed or
delivered to them:

If to the Initial Holders:

To the address listed underneath such Initial Holder's name in the signature
pages hereof.

    with copies to:

Akin Gump Strauss Hauer & Feld LLP

 

1111 Louisiana Street, 44th Floor

 

Houston, TX 77002

 

Attention: James L. Rice III, Esq.

 

Telecopier No.: (713) 236-0822

   

 

19

--------------------------------------------------------------------------------

 

If to any other Holder:

At its last known address appearing on the books of the Company maintained for
such purpose.

    If to the Company:

Horizon Offshore, Inc.

 

2500 CityWest Boulevard, Suite 2200

 

Houston, Texas 77042

 

Attention: Executive Vice President and Chief Financial Officer

 

Telecopier No.: (713) 361-2677

    with copies to:

Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.

 

201 St. Charles Avenue, Suite 5100

 

New Orleans, Louisiana 70170

 

Attention: William B. Masters, Esq.

 

Telecopier No.: (504) 582-8012

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: (i) at the time delivered by hand, if personally delivered, (ii)
when received, if deposited in the mail, postage prepaid, (iii) when
transmission is verified, if telecopied, and (iv) on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

SECTION 10.   Entire Agreement.

The parties hereto agree that this Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between them as to such subject matter; and
there are no restrictions, agreements, arrangements, oral or written, between
any or all of the parties relating to the subject matter hereof which are not
fully expressed or referred to herein or therein.

SECTION 11.   Amendments; Waivers and Further Agreements.

This Agreement may not be amended nor shall any waiver, change, modification,
consent or discharge be effected except by an instrument in writing executed by
or on behalf of the party or parties against whom enforcement of any amendment,
waiver, change, modification, consent or discharge is sought; provided, however,
that any waiver sought from the Holders of any provision of this Agreement which
affects the Holders generally, and any action required to be taken by the
Holders as a group pursuant to this Agreement, shall be given or taken by the
Required Holders, and any such waiver or action so given or taken shall be
binding on all Holders. No failure or delay by any party in exercising any right
or remedy hereunder shall operate as a waiver thereof, and a waiver of a
particular right or remedy on one occasion shall not be deemed a waiver of any
other right or remedy or a waiver of the same right or remedy on any subsequent
occasion.

 

20

--------------------------------------------------------------------------------

 

Any waiver of any terms or conditions of this Agreement shall not operate as a
waiver of any other breach of such terms or conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof; provided, however,
that no such written waiver, unless it by its own terms explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provision
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision. Each of the parties hereto agrees
to execute all such further instruments and documents and to take all such
further action as the other parties may reasonably require in order to
effectuate the terms and purposes of this Agreement.

SECTION 12.   Assignment; Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors and permitted assigns, including, without limitation, any Holders
from time to time of the Registrable Securities. Anything in this Agreement to
the contrary notwithstanding, the term "Holders" as used in this Agreement shall
be deemed to include the registered Holders from time to time of the Series B
Preferred Shares.

SECTION 13.   Severability.

If any provision of this Agreement shall be held or deemed to be, or shall in
fact be, invalid, inoperative or unenforceable as applied to any particular case
in any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because any provision conflicts with any constitution, statute, rule or public
policy, or for any other reason, such circumstance shall not have the effect of
rendering the provision or provisions in question invalid, inoperative or
unenforceable in any other jurisdiction or in any other case or circumstance or
of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute, rule or public
policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

SECTION 14.   Counterparts.

This Agreement may be executed in two or more counterparts (each of which need
not be executed by each of the parties), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one such counterpart.

SECTION 15.  Gender; Usage.

Whenever used herein the singular number shall include the plural, the plural
shall include the singular, and the use of any gender shall include all genders.
The words "hereof," "herein" and "hereunder," and words of similar import, when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

21

--------------------------------------------------------------------------------

 

SECTION 16.   Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK OTHER THAN THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

SECTION 17.   Survival.

The indemnification and contribution provisions of Section 5 shall survive,
notwithstanding the fact that any Shares shall cease to be Registrable
Securities.

SECTION 18.   Expenses.

Supplementing the provisions of Section 5, the Company shall be obligated to pay
to the Holders, on demand, all costs and expenses (including, without
limitation, court costs and attorneys' fees and expenses and interest to the
extent permitted by applicable law on overdue amounts) paid or incurred in
collecting any sums due from, or enforcing any other obligations of, the
Company.

SECTION 19.   Specific Performance.

The Company recognizes that the rights of the Holders under this Agreement are
unique and, accordingly, the Holders shall, in addition to such other remedies
as may be available to any of them at law or in equity, have the right to
enforce their rights hereunder by actions for injunctive relief and specific
performance to the extent permitted by law. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate. This Agreement is not intended to limit or abridge any rights of the
Holders which may exist apart from this Agreement.

 

22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

HORIZON OFFSHORE, INC.

 

 

By:_________________________________

Name:

Title:

 

 

INITIAL HOLDERS

:



 

ELLIOTT ASSOCIATES, L.P

.



 

By: Elliott Capital Advisors, L.P.,

as General Partner

 

By: Braxton Associates, Inc.,

as General Partner

 

 

By:_________________________________

Name:

Title:

 

Address: 712 Fifth Avenue

36th Floor

New York, New York 10019

 

 

ELLIOTT INTERNATIONAL, L.P

.



 

By: Elliott International Capital Advisors Inc.,

as Attorney-in-Fact

 

 

By:_________________________________

Name:

Title:

 

Address: 712 Fifth Avenue

36th Floor

New York, New York 10019

 

 

 

23

--------------------------------------------------------------------------------

 

FALCON MEZZANINE PARTNERS, LP

 

By: Falcon Mezzanine Investments, LLC, its

General Partner

 

 

By:_______________________________________

Name:

Title:

 

Address: 60 Kendrick Street

Needham, Massachusetts 02494

Telecopier No.: (781) 247-7299

 

 

 

24

--------------------------------------------------------------------------------

 

D. E. SHAW LAMINAR PORTFOLIOS, L.L.C

.



 

 

By:_______________________________________

Name:

Title:

 

Address: 120 West 45th St.

New York, New York 10036

 

 

25

--------------------------------------------------------------------------------

 

 

 

 

_______________________________________

Name: Kevin G. Douglas,

in his individual capacity

 

Address: 1101 5th Ave., Suite 360

San Rafael, CA 94901

 

 

26

--------------------------------------------------------------------------------

 

 

 

 

_______________________________________

Name: Michelle M. Douglas,

in her individual capacity

 

Address: 1101 5th Ave., Suite 360

San Rafael, CA 94901

 

27

--------------------------------------------------------------------------------

 

 

 

 

_______________________________________

Name: Lloyd I. Miller,

in his individual capacity

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

28

--------------------------------------------------------------------------------

 

 

 

 

SACC PARTNERS, LP

 

 

By:_______________________________________

Name: Tom Kelleher

Title: General Partner

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

 

29

--------------------------------------------------------------------------------

 

KEVIN G. DOUGLAS AND MICHELLE M. DOUGLAS, JTWROS

 

 

By:_______________________________________

Name: Kevin Douglas

in his capacity as joint tenant with right of survivorship

 

 

By:_______________________________________

Name: Michelle Douglas

in her capacity as joint tenant with right of survivorship

 

Address: 1101 5th Ave., Suite 360

San Rafael, CA 94901

 

 

 

30

--------------------------------------------------------------------------------

 

DOUGLAS FAMILY TRUST

 

 

By:_______________________________________

Name: James E. Douglas Jr.

Title: Trustee

 

 

By:_______________________________________

Name: Jean A. Douglas

Title: Trustee

 

Address: 1101 5th Ave., Suite 360

San Rafael, CA 94901

 

 

 

31

--------------------------------------------------------------------------------

 

JAMES DOUGLAS AND JEAN DOUGLAS IRREVOCABLE DESCENDANT'S TRUST

 

 

By:_______________________________________

Name: Kevin Douglas

Title: Trustee

 

 

By:_______________________________________

Name: Michelle Douglas

Title: Trustee

 

Address: 1101 5th Ave., Suite 360

San Rafael, CA 94901

 

 

 

32

--------------------------------------------------------------------------------

 

B. RILEY & CO. RETIREMENT TRUST

 

 

By:_______________________________________

Name: Bryant Riley

Title: Trustee

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

 

33

--------------------------------------------------------------------------------

 

B. RILEY & CO., INC

.



 

 

By:_______________________________________

Name: Bryant Riley

Title: Chairman

 

Address: 11150 Santa Monica Blvd., Suite 750

Los Angeles, CA 90025

 

 

 

34

--------------------------------------------------------------------------------

 

L. MILLER III GST dtd 12/31/91

 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

35

--------------------------------------------------------------------------------

 

MILFAM, LLC

 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: General Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

36

--------------------------------------------------------------------------------

 

CATHERINE C. MILLER IRREV TR DTD 3/26/91

 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

37

--------------------------------------------------------------------------------

 

ALEXANDRA B. MILLER

 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: Custodian FL/UTMA

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

38

--------------------------------------------------------------------------------

 

LLOYD I. MILLER

 

 

By:_______________________________________

Name: Lloyd I. Miller

in his individual capacity

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

39

--------------------------------------------------------------------------------

 

LLOYD I. MILLER TRUST A-4

 

By: PNC Bank

 

 

By:_______________________________________

Name: Alan Goldman

Title: Trustee

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

40

--------------------------------------------------------------------------------

 

MILFAM I, L.P

.



 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: Limited Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

41

--------------------------------------------------------------------------------

 

MILFAM II, L.P

.



 

 

By:_______________________________________

Name: Lloyd I. Miller

Title: Limited Partner

 

Address: 4550 Gordon Drive

Naples, FL 34102

 

 

 

42

--------------------------------------------------------------------------------

 

HIGHLAND CRUSADER OFFSHORE PARTNERS

 

 

By:_______________________________________

Name: Kurt Plummer

Title: General Partner

 

Address: 13455 Noel Road, Suite 1300

Dallas, TX 75240

 

 

 

43

--------------------------------------------------------------------------------

 

HEDGEHOP CAPITAL

 

 

By:_______________________________________

Name:

Title:

 

Address: 1117 East Putnam Avenue, Suite 320

Riverside, CT 06878

 

 

 

44

--------------------------------------------------------------------------------

 

THE CONUS FUND, L.P

.



 

 

By:_______________________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, New York 10020

 

 

 

45

--------------------------------------------------------------------------------

 

THE CONUS FUND (QP), L.P

.



 

 

By:_______________________________________

Name:

Title:

 

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, New York 10020

 

 

 

46

--------------------------------------------------------------------------------

 

EAST HUDSON INC. (BVI

)



 

 

By:_______________________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, New York 10020

 

 

 

47

--------------------------------------------------------------------------------

 

THE CONUS FUND OFFSHORE LIMITED

 

 

By:_______________________________________

Name:

Title:

 

Address: 1 Rockefeller Plaza, 18th Floor

New York, New York 10020

 

 

 

48

--------------------------------------------------------------------------------

 

RICHARD RILEY

 

 

By:_______________________________________

Name:

Title:

 

Address: 133 Shoreclifff Road,

Corona del Mar, CA 92625

 

 

 

49

--------------------------------------------------------------------------------

 

LANGLEY PARTNERS, L.P

.



 

By: Langley Capital, LLC, as General Partner

 

 

By: ___________________________________

Name:

Title:

 

Address: 535 Madison Avenue, 7th Floor

New York, NY 10022

 

 

50

--------------------------------------------------------------------------------

 